DETAILED ACTION
The Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 11/23/2020.
Claims 1-3, 5-20 are pending.
Claims 1, 13 and 19 are pending.


Response to Arguments
Applicant’s arguments, see pages 7-9, filed 11/23/2020, with respect to the rejection(s) of claim(s) 1-3 and 5-20 under 35 U have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaidu et al. (US 2016/0156295).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 3 recite the limitation “predetermined voltage threshold” and “time varying target voltage is predetermined” which is unclear as the meaning of the technical features.  They seem to be the same in the claim.   

Claim 19 recites the limitation “the applied current” which is unclear as the meaning of the technical features.  It should be tied with another limitation in the claim (i.e. control a current flow through the electric motor). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepka et al. (US 2017/0126153) in view of Kaidu et al. (US 2016/0156295).

Re claim 1, Lepka teaches (Figures 1-2) a method for detecting a stall condition of an electric motor (102) during a start-up period (para 15), the method comprising:
initiating an open-loop phase, wherein during the open-loop phase (para 15, Figs. 2-3, 5-6, 8-9), the method comprises:
(ramp block 231) of an electric motor (para 22);
obtaining data indicative of a voltage associated with the electric motor from a voltage sensor (para 16) while increasing the rotational speed of the electric motor (para 22);
determining a difference between the voltage (BEMF voltage) and a time varying target voltage, wherein the time varying voltage is predetermined (BEMF.sub.ErrorFilt; paras 25-26, 36. 40-44); and
detecting a stall condition based at least in part on the difference between the voltage and the time varying target voltage (paras 25-26, 36, 40-44);
when a closed-loop condition is satisfied, initiating a closed-loop phase (para 26, see also Fig. 8),
but fails to explicitly teach wherein the closed-loop condition is satisfied when the difference between the voltage and the time varying target voltage remains less than a delta threshold for at least a ramp up time threshold, the ramp up time threshold indicative of a period of time during which the rotational speed of the electric motor increases.
Kaidu teaches (Figures 1-6) wherein the closed-loop condition is satisfied when the difference between the voltage (phase voltage) and the time varying target voltage (Vz) remains less than a delta threshold for at least a ramp up time threshold (para 70), the ramp up time threshold indicative of a period of time during which the rotational speed of the electric motor increases (para 9-10 and 70-73).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Lepka with that taught by Kaidu to determine rotation state in a short time (see Kaidu, para 8).

Re claim 2, Lepka in view of Kaidu teaches the method of claim 1, wherein detecting the stall condition based at least in part on the difference between the voltage and the time varying target voltage (see Lepka; paras 25-26, 36, 40-44) comprises detecting the stall condition when the difference between the (see Lepka; paras 25-26, 36, 40-44; “executed one or more algorithms to derive a BEMF error threshold value (BEMF.sub.ErrorThreshold) and a filtered BEMF difference value (BEMF.sub.ErrorFilt) for processing with the estimated rotor angular speed value [circumflex over (.omega.)] to detect locked rotor faults”).

Re claim 3, Lepka in view of Kaidu teaches the method of claim 1, wherein the closed-loop condition is satisfied when the voltage exceeds a predetermined voltage threshold (see Lepka; para 36).

Re claim 5, Lepka in view of Kaidu teaches the method of claim 1, further comprising monitoring the rotational speed of the electric motor (see Lepka; para 21; observer block 271), and wherein the closed-loop condition is satisfied when the rotational speed of the electric motor exceeds a speed threshold (see Lepka; para 26 and 36).

Re claim 6, Lepka in view of Kaidu teaches the method of claim 1, wherein the voltage comprises a voltage associated with at least one of a stator or a rotor of the electric motor (see Lepka; para 27).

Re claim 7, Lepka in view of Kaidu teaches the method of claim 1, wherein the voltage comprises a vector component of a voltage associated with at least one of a stator or a rotor of the electric motor (see Lepka; para 27).

Re claim 8, Lepka in view of Kaidu teaches the method of claim 1, wherein during the closed-loop phase, the method further comprises detecting the stall condition when the difference between the voltage (see Lepka; para 26 and 36).

Re claim 9, Lepka in view of Kaidu teaches the method of claim 1, wherein increasing the rotational speed of the electric motor comprises applying a current of generally constant magnitude during the open-loop phase (see Lepka; para 26 and 36).

Re claim 10, Lepka in view of Kaidu teaches the method of claim 1, wherein increasing the rotational speed of the electric motor comprises applying a current having a predetermined time profile during the open-loop phase (see Lepka; para 26 and 36).

Re claim 11, Lepka in view of Kaidu teaches the method of claim 1, wherein during the closed-loop phase, the method comprises monitoring a feedback signal indicative of an applied current and adjusting the applied current based at least in part on the feedback signal (see Lepka; para 26 and 36).

Re claim 12, Lepka in view of Kaidu teaches the method of claim 1, wherein obtaining data indicative of the voltage comprises deriving the voltage from an internal model (see Lepka; para 26 and 36).

Re claim 13, Lepka teaches (Figures 1-2) a motor control system for controlling an electric motor, the system comprising: a voltage sensor electrically coupled with the electric motor 
(Fig. 1-2) and configured to sense a voltage associated with electric motor (para 26);
one or more control devices communicatively coupled to the voltage sensor (101, para 16) and configured to control a current flow through the electric motor (para 16), the one or more control devices including one or more processors and associated memory (para 15-16), the memory storing (para 16):
initiate an open-loop phase, wherein during the open-loop phase (para 15), the one or more control devices are configured to:
configured to apply a current configured to increase a rotational speed of an electric motor (ramp block 231, para 22);
configured to obtain data indicative of a voltage from the voltage sensor (para 16) while increasing the rotational speed of the electric motor (para 22);
configured to determine a difference between the voltage (BEMF voltage) and a time varying target voltage, wherein the time varying target voltage is predetermined (BEMF.sub.ErrorFilt; paras 25-26, 36, 40-44); 
configured to detect a stall condition based at least in part on the difference between the voltage and the time varying target voltage (paras 25-26, 36, 40-44); and
when a closed-loop condition is satisfied, initiate a closed-loop phase (para 26 and Fig. 8),
but fails to explicitly teach wherein the closed-loop condition is satisfied when the difference between the voltage and the time varying target voltage remains less than a delta threshold for at least a ramp up time threshold, the ramp up time threshold indicative of a period of time during which the rotational speed of the electric motor increases.
Kaidu teaches (Figures 1-6) wherein the closed-loop condition is satisfied when the difference between the voltage (phase voltage) and the time varying target voltage (Vz) remains less than a delta threshold for at least a ramp up time threshold (para 70), the ramp up time threshold indicative of a period of time during which the rotational speed of the electric motor increases (para 9-10 and 70-73).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Kaidu, para 8).

Re claim 14, Lepka in view of Kaidu teaches the system of claim 13, wherein the voltage comprises a voltage associated with at least one of rotor or a stator of the electric motor (see Lepka; para 27).

Re claim 15, Lepka in view of Kaidu teaches the system of claim 13, wherein the voltage comprises a voltage component vector associated with at least one of a rotor or a stator of the electric motor (see Lepka; para 27).

Re claim 16, Lepka in view of Kaidu teaches the system of claim 13, wherein the controller is further configured to apply a current of generally constant magnitude during the open-loop phase to increase the rotational speed of the electric motor (see Lepka; para 26 and 36).

Re claim 17, Lepka in view of Kaidu teaches the system of claim 13, wherein the controller is further configured to apply a current having a predetermined time profile during the open-loop phase to increase the rotational speed of the electric motor (see Lepka; para 26 and 36).

Re claim 18, Lepka in view of Kaidu teaches the system of claim 13, wherein the controller is further configured to obtain data indicative of the voltage associated with the electric motor by deriving the voltage from an internal model (see Lepka; para 26 and 36).

Re claim 19, Lepka teaches (Figures 1-2) a pump system comprising:
a pump rotor configured to pump a liquid (para 4);
(102) coupled with pump rotor to rotate the pump rotor (Fig. 1, para 4);
a voltage sensor electrically coupled with the electric motor (Fig. 1-2) and configured to sense a voltage associated with electric motor (para 26);
one or more control devices communicatively coupled to the voltage sensor (101, para 16) and configured to control a current flow through the electric motor (para 16), the one or more control devices including one or more processors and associated memory (para 15-16), the memory storing instructions that, when executed by the one or more processors configure the one or more control device to (para 16):
initiate an open-loop phase, wherein during the open-loop phase(para 15) , the one or more control devices are configured to:
configured to increase a rotational speed of an electric motor (ramp block 231, para 22);
configured to obtain data indicative of a voltage from the voltage sensor (para 16) while increasing the rotational speed of the electric motor (para 22);
configured to determine a difference between the voltage (BEMF voltage)  and a time varying target voltage, wherein the time varying target voltage is predetermined (BEMF.sub.ErrorFilt; paras 25-26, 36, 40-44); 
configured to detect a stall condition based at least in part on the difference between the voltage and the time varying target voltage (paras 25-26, 36, 40-44); and
but fails to explicitly teach when a closed-loop condition is satisfied, initiate a closed-loop phase, wherein the closed-loop condition is satisfied when the difference between the voltage and the time varying target voltage remains less than a delta threshold for at least a ramp up time threshold, the ramp up time threshold indicative of a period of time during which the rotational speed of the electric motor increases; and
wherein during the closed-loop phase, the one or more control devices are configured to:

adjust the applied current based at least in part on the feedback signal.
Kaidu teaches (Figures 1-6) wherein the closed-loop condition is satisfied when the difference between the voltage (phase voltage) and the time varying target voltage (Vz) remains less than a delta threshold for at least a ramp up time threshold (para 70), the ramp up time threshold indicative of a period of time during which the rotational speed of the electric motor increases (para 9-10 and 70-73).
wherein during the closed-loop phase, the one or more control devices are configured to (para 73):
monitor a feedback signal indicative of the applied current (para 73); and 
adjust the applied current based at least in part on the feedback signal (paras 73).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Lepka with that taught by Kaidu to determine rotation state in a short time (see Kaidu, para 8).

Re claim 20, Lepka in view of Kaidu teaches the pump system of claim 19, wherein the pump system is implemented in a vehicle cooling system (see Lepka; para 4).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.